MEMORANDUM **
The government’s unopposed motion for summary reversal and remand is granted. The district court failed to provide notice of its intent to sentence appellant outside the range suggested by the Sentencing Guidelines as required by Federal Rule of Criminal Procedure 32(h). See United States v. Evans-Martinez, 448 F.3d 1163 (9th Cir.2006). In light of this court’s holding in United States v. Evans-Martinez, we vacate the sentence and remand for proceedings consistent with its holding.
Appellant’s request for remand to a different district judge is denied. Appellant has not made “a showing that the judge ‘would not be able to put out of his mind his previously expressed views or that he would ignore the mandate of this court on remand.’ ” United States v. Peyton, 353 F.3d 1080, 1091 (9th Cir.2003), quoting United States v. Rapal, 146 F.3d 661, 666 (9th Cir.1998).
VACATED AND REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.